Citation Nr: 1515971	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2. Entitlement to service connection for a right eye disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to a compensable rating from October 9, 2007 to September 28, 2010, in excess of 30 percent from September 28, 2010 to August 1, 2013, and in excess of 50 percent from August 1, 2013 forward for posttraumatic stress disorder (PTSD), originally granted as anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in Atlanta, Georgia.  The Veteran and his wife testified before the undersigned in a December 2012 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board considered this case and remanded in April 2014.  

The issues of service connection for left shoulder and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show current residuals of a TBI suffered in service.

2. The evidence does not show that impaired vision at entrance was worsened in service or that current cataracts and vitreous detachment are related to service.

3. From October 9, 2007 to September 28, 2010, the evidence shows anxiety and depression with transient symptoms but not symptoms causing occupational and social impairment with occasional decrease in work efficiency or reduced reliability and productivity.

4. From September 28, 2010 forward, the evidence shows PTSD symptoms causing reduced reliability and productivity but not deficiencies in most areas or total disability.  The Veteran socialized on a limited basis, completed tasks at home, had good relationships with family and a few friends, and went out with his wife.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for an initial rating of 10 percent from October 9, 2007 to September 28, 2010 and 50 percent from September 28, 2010 forward, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2007, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the appeal regarding the psychiatric disorder stems from the Veteran's disagreement with the initial rating assignment.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided examinations for the Veteran's PTSD in August 2008, November 2010, March 2012, and December 2014 and for his TBI claim and right eye claims in December 2014.  There is no indication or assertion that the examinations were inadequate for the claims decided herein.  To the contrary, they provide thorough descriptions of symptoms and address the pertinent rating criteria.  The Board carefully reviewed the record and determines no additional development is required.   

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the December 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  A Veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  A preexisting injury will be considered to have been aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306.

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses; however, they are not competent to diagnose residuals of a traumatic brain injury (TBI) or determine the cause of cognitive symptoms or eye disability as this requires specialized knowledge and medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran and his wife credible as their statements were detailed and consistent.


TBI

Based on a review of the evidence, the Board finds that the criteria for service connection for residuals of a TBI have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The weight of the evidence does not show any current residuals of TBI.  In statements to VA, the Veteran reported two in-service incidents where he lost consciousness.  First, he reported hitting his head and blacking out for a period of minutes in the summer of 1965 after he was in an accident where a jeep rolled over.  He reported the second episode of unconsciousness after being struck by lightning while standing in water during the monsoon season in Vietnam.  While the Board finds the Veteran competent and credible to report the in-service incidents, the evidence does not show any current disability or symptoms associated with the in-service loss of consciousness.

Specifically, the July 2007 VA provider concluded that there was no permanent disability developed from the lightning strike.  Similarly, the December 2014 examiner found no current objective evidence to warrant a diagnosis of TBI.  The examiner explained that all reported symptoms can be attributed to the Veteran's PTSD and mental health problems.  A CT scan from January 2011 revealed a normal brain with no impairment.  

During January 2011 treatment, the Veteran reported balance problems beginning in the prior year.  He described misplacing items, difficulty reading maps, and difficulty following verbal directions.  The VA provider in January 2011 recognized a mild TBI based on the Veteran's oral history, but the provider explained that the Veteran's reported deficits were not temporally related to the TBI.  In February 2011, a VA provider evaluated the Veteran and found that he demonstrated overall intact cognitive functioning.  He had average range of intelligence, intact attention, visual-perceptual/constructional abilities, and processing speeds.  His learning, memory, and executive functioning were intact, except for a demonstrated severe impairment on a single task of reasoning and problem-solving.  The February 2011 provider explained that the Veteran's complaints of decreased attention and memory were likely secondary to his current emotional state.  Further, the provider found it unlikely that his problem-solving deficit was due to his TBI.   

The Veteran's wife also reported that he has trouble remembering things and she has supplied him with a notepad to write reminders.  In statements to VA, including one dated December 2010, she noted watching the Veteran have head issues and his condition deteriorating over time.  Other than memory problems, she did not identify or discuss any specific TBI symptoms.  As noted above, the Veteran's memory problems were medically linked to his PTSD and not considered a current residual of TBI.  Thus, the evidence does not show disability associated with TBI.    

Service connection for residuals of a TBI cannot be established without a current disability.  Brammer, 3 Vet. App. at 225.   Accordingly, the claim must fail.

The Board notes that the symptoms the Veteran claimed as being associated with TBI have been medically linked to his service-connected PTSD.   The above reported symptoms will be considered in the evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Right Eye

Based on a review of the evidence, the Board finds that the criteria for service connection for a right eye disability have not been met. See 38 C.F.R. § 3.303.

The evidence shows current right eye disabilities.  The December 2014 VA examiner recorded less than normal near and distance vision.  The examiner also diagnosed cataracts and vitreous detachment with floaters in the right eye.  

The evidence shows that the Veteran was in an accident in service where he injured the right side of his face.  In statements to VA and the Board hearing, the Veteran consistently reported being in a jeep accident during service in Vietnam where he was thrown from the vehicle and hit his head and right side of his face.  An August 1968 service treatment recorded complaints of injury after falling out of a jeep in Vietnam.  The Veteran has been consistent in his statements, and service treatment corroborates his report.  As such, an in-service head and face injury is shown.  

As for visual acuity, the evidence shows that the Veteran was not sound upon entry and does not show increased disability during service.  See 38 C.F.R. §§ 3.304, 3.306.  The September 1964 service entrance examination measured the Veteran's right eye as 20/60, less than full vision.  An ophthalmology consult from September 1964 notes that the Veteran reported he had been wearing glasses for about one year for near sightedness.  Testing at that time showed 20/100 in the right eye.  October and December 1964 treatment records show that he was fitted and checked with corrective lenses.  In June 1968, the Veteran's right eye vision was recorded as 20/80.  Finally, in the service separation examination the Veteran had 20/50 vision in his right eye.  In statements to VA, the Veteran reported that his vision worsened as a result of the accident and injury to his head and face.  The medical records show fluctuations in recorded vision but not that the Veteran's vision worsened.  Instead, vision at separation was slightly better than vision at entrance.  While the Board finds the Veteran competent and credible to provide evidence, the medical records showing that his vision did not decrease are more probative.   

Similarly, the December 2014 examiner explained that the cause of the Veteran's complaint of blurred vision was myopia and astigmatism that was the same before and after the automobile accident.  The examiner concluded that blurred vision was less likely than not related to the in-service injury that scarred the right eyebrow area.  A VA examiner in July 2007 concluded that the question of diminished vision in the right eye should be considered service incurred since the Veteran dated the onset shortly after the in-service accident.  The July 2007 examiner did not discuss the fact that the Veteran had diminished vision in his right eye prior to the accident.  As such, the opinion is not based on the full, relevant evidence of record and is less probative than the December 2014 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the evidence, the Veteran's right eye sight was not sound upon entry and the visual disability did not worsen during service.    

Moreover, the weight of the evidence is against finding that the current cataracts and vitreous detachment with floaters are related to the in-service head and face injury.  The Veteran reported that his eye was bloody and bruised after the accident.  He reported diminished vision after the accident but did not report observing any specks or floaters in his eyes.  In-service eye examinations after the accident do not show diagnosis of cataracts or vitreous detachment.  Also, private treatment from January 2002 or 2007 (the handwritten date is unclear) shows mild conjunctivitis in the right eye but no evidence of cataracts or vitreous detachment.  A VA general medical examination in April 2012 found no eye condition.  The December 2014 VA examiner concluded that the current right eye disabilities were less likely than not related to service or the service-connected right eye scar.  The examiner explained that the cataracts are age-related and there was no indication of vitreous detachment with floaters after the in-service accident.  A relationship between current right eye disabilities and service has not been shown, and service connection is not warranted.  See 38 C.F.R. § 3.303.      

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran was originally service-connected for anxiety disorder, and he appealed the assigned rating.  While the anxiety claim was on appeal, the RO granted service connection for PTSD with anxiety and depression.  The above rating criteria are used for all mental health disabilities, so the analysis will consider all of the Veteran's mental health symptoms during the claims period regardless of whether the medical evidence diagnosed anxiety or PTSD.  The decision will refer to the general psychiatric disability by the new classification of PTSD.    

Following a review of the record, the Board concludes that the criteria for a 10 percent rating from October 9, 2007 to September 28, 2010 and a 50 percent rating from September 28, 2010 forward for PTSD have been met.  See 38 C.F.R. § 4.130, DC 9411.  

First, the evidence shows anxiety and depression with transient symptoms during the period from October 9, 2007 to September 28, 2010.  During the August 2008 VA examination, the Veteran reported depression, anxiety, hypervigilance, and exaggerated startle response.  The examiner commented that the severity of the Veteran's depression appeared mild.  The Veteran noted that he slept five hours per night and felt energetic most of the time.  When questioned, he reported upsetting memories triggered by the claims process, and the examiner observed him as tearful during the examination.  The Veteran reported avoiding cues that reminded him of Vietnam.  The examiner recorded a mild amount of detachment.  

The examiner assigned a Global Assessment of Functioning (GAF) score of 75 indicating transient and expectable reactions to psychosocial stressor, no more than slight impairment.  See DSM-IV.  At that time, the Veteran had been married to his wife for 28 years and reported that they "were doing all right," "better than before."  He reported close relationships with the children of his current marriage but no contact with his two children from his first marriage.  He socialized with two friends that lived out of state and church friends.  He attended church service, Bible study, and men's group.  The Veteran was retired during this period.  Based on the Veteran's reports of anxiety, depression, hypervigilance, and exaggerated startle and the GAF score of 75, the Veteran's mental health disability caused symptoms most analogous to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or a 10 percent rating.  See 38 C.F.R. § 4.130, DC 9411. 

The evidence does not show symptoms that could warrant a rating in excess of 10 percent during the period in question.  The examiner recorded appropriate dress, clear/coherent speech, intact attention, full orientation, normal thought, no delusions or hallucinations, judgment and insight adequate, no inappropriate behavior, no obsessions or rituals, no panic attacks, and no suicidal or homicidal ideations.  He found that the Veteran could manage his finances.  The Veteran had good relationships with his wife and two children.  He had friends and participated in church events.  The Veteran had successful social relationships, no cognitive impairment, cared for himself and his finances, and participated in community activities.  His mental health disability symptoms did not cause occupational and social impairment with occasional decrease in work efficiency and inability to perform tasks, reduced reliability and productivity, deficiencies in most areas, or total disability.  See 38 C.F.R. § 4.130, DC 9411.

Next, from September 28, 2010 forward the evidence shows PTSD symptoms causing reduced reliability and productivity but not deficiencies in most areas or total disability.  VA treatment from September, October, November, and December 2010 recorded significant numbing, detachment, depression, anxiety, frequent intrusive thoughts, flashbacks, nightmares, sleep trouble, problems with short-term memory, avoidance, hyperarousal, agitation, and loss of interest or pleasure in things.  The Veteran also reported rarely going out in public and avoiding ballgames, crowds, and loud noises.  December 2010 treatment recorded changes in personality and slowed thinking.  The November 2010 VA examination shows anxious and depressed mood, decreased social engagement, low self-esteem, anxiety attacks, and decreased sleep.  The Veteran noted social changes, which he reported began within a year of the examination, including not being active in church and avoiding sporting and business events.  

During the March 2012 VA examination, the Veteran reported hypervigilance, insomnia, preferring to be alone, and disliking crowds.  He noted a good relationship with his wife and poor to good relationships with his children.  He was retired and did not report any problems when he worked.  The examiner recognized dysphoria and passive suicidal ideation, but no active plan.  She also diagnosed depressed mood, anxiety, and sleep impairment.  VA treatment records from August, October, and November 2012 show anxiety and depression with reports of poor sleep, little activity, spending a lot of time at home, and not being able to discuss his situation with anyone.  October 2012 and August 2013 letters from the Veteran's treating provider at the Vet Center added the symptoms of poor concentration and distressing recollections that interfere with the Veteran's perceptional experiences.  The Vet Center provider assigned a GAF score of 45, signifying serious symptoms or any serious impairment.  

VA providers recorded the Veteran as fully oriented, cooperative, with normal speech, normal thought, intact memory, fair insight, good judgment, and no suicidal or homicidal ideations.  See Treatment September, October, November, December 2010.  In November 2010 treatment and examination, the Veteran reported a good relationship with his wife and family, but not many friends.  The November 2010 VA examiner found no evidence of hallucinations, delusions, violent behavior, or suicide attempts.  A December 2010 evaluator marked "yes" for delusions, disorganized thinking, hallucinations, and grossly disorganized catatonic behavior.  This evidence is not indicative of the Veteran's disability picture because it is inconsistent with other evidence of record, where the Veteran denied such symptoms and was found to have normal thinking.  In fact, treatment from the same day recorded the Veteran as fully oriented and cooperative with appropriate speech and behavior.  In October and November 2012, the Veteran again had appropriate thoughts, no suicidal or homicidal ideations, and no hallucinations or delusions.  The Veteran reported doing projects around the house and having some social connections through church members, old friends, other veterans, and family.  See Treatment October, November 2012.  

In statements to VA, the Veteran's wife reported that he startled easily, slept poorly, avoided talking about stressor events or emotions, was depressed, disliked being around a lot of people, had trouble remembering his cellphone and keys, and had to recheck the phones and locks before leaving the house.  She mentioned that they went to the movies and to dinner, but only when those locations were less crowded.  She also noted that his symptoms distanced him from family - he could only socialize in small groups and could only tolerate his grandchildren for a few hours.  

In August, September, October, and November 2013, the Veteran reported agitation/irritability and striking out verbally, intrusive thoughts, physiological reactivity, difficulty sleeping, feeling burdened, loss of interest or pleasure in things, loss of energy, sadness, difficulty concentrating, emotional detachment, and pessimism.  The August 2013 provider noted occasional passive suicidal thoughts and assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty.  See DSM-IV.  The October 2013 provider assigned a GAF score of 50 for serious symptoms or impairment.  See id.  VA treatment records from 2014 show intrusive thoughts, nightmares, physiological reactions, hypervigilance, emotional detachment, irritability, avoiding crowds, isolation, panic attacks, depression, loss of interest and energy, poor concentration, memory trouble, decreased motivation, and checking doors at night.  In the December 2014 examination, the Veteran reported generally the same symptoms.  The examiner recorded depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function, chronic sleep impairment, disturbances in motivation/mood, difficulty in establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  
    
The August 2013 provider found no cognitive impairment.   The Veteran continued to have good family relationships, full orientation, appropriate appearance, normal speech, normal/logical thought process, fair to good insight and judgment, grossly intact memory, and be cooperative.  See August, September, October, November 2013 and 2014 treatment.  The December 2014 examiner further found the Veteran oriented, appropriate in thought, with good attention span, fair concentration, and the ability to handle his own finances.  The examiner assigned a GAF score of 62, representing mild symptoms or some difficulty in functioning and marked the criteria for a 50 percent rating.  See DSM-IV.      

The December 2014 examiner recorded symptoms that are found under the criteria for a 70 percent rating.  Nevertheless, such symptoms in this case have not been shown to be indicative of the overall level of functioning.  During the same examination, the examiner recorded conflicting levels of impairment (difficulty and inability) in establishing and maintaining effective relationships.  This conflict makes the evidence less reliable.  The symptom of near-continuous panic or depression affecting the ability to function is also isolated and at no time has been shown to have furthered the Veteran's impairment beyond that contemplated by a 50 percent evaluation.  Again, throughout the period in question the Veteran has not shown an inability to establish and maintain effective relationships or deficiencies in most areas.  The evidence shows panic attacks and depression, but the Veteran has not reported and the medical providers have not found that these symptoms affect the ability to function at any other time.  The evidence of checking locks and doors does not show obsessive rituals that are severe enough to interfere with routine activities.  The vet has a habit of securing his home but he also completed household tasks and participated in church and family without interference.  

Based on the evidence, the Veteran's overall disability picture shows reduced reliability and productivity from depression and anxiety symptoms that impact his mood, sleep, and motivation, keep him from socializing in large groups or participating in public activities, and impair his ability to establish and maintain relationships.  While GAF scores of 45 and 50 show more serious levels of impairment, those of 55 and 62 denote moderate or mild symptoms.  The lower scores are deemed less reliable, as the evidence generally fails to support the symptom set that they represent.  For example, the GAF of 45 is intended to reflect a disability picture involving symptoms such as suicidal ideation, an absence of friends and an inability to keep a job.  These simply have not been demonstrated here.  While obsessional rituals are shown, in this case functioning is not greatly affected, as explained above.  Thus, the GAF scores showing function around a moderate level are more probative and support the award of moderate, or 50 percent, disability.  Disturbances in mood and motivation, memory problems, and difficulty in relationships are specifically enumerated in the 50 percent criteria.  The evidence does not show any cognitive impairment that interferes with the Veteran's daily functioning or ability to care for himself or his family.  There is no evidence of effects on employment as he was retired throughout the period on appeal.  Although his symptoms cause him to be distant or agitated at times, the Veteran consistently reported good family relationships, limited friendships, being involved in his church community, and going out with his wife.  As such, the Veteran does not have deficiencies in most areas or total impairment, a 50 percent rating is most appropriate for this period, and a 70 or 100 percent rating is not warranted.  See 38 C.F.R. § 4.130, DC 9411.    

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  Following Mittleider, 11 Vet. App. at 181, there are no symptoms that have not been rated in connection with a service-connected disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

Service connection for TBI is denied.

Service connection for a right eye disability is denied.

A 10 percent rating from October 9, 2007 to September 28, 2010 and a 50 percent rating from September 28, 2010 forward, but not higher, for PTSD is granted.


REMAND

Additional medical opinions and examinations are needed to assist the Veteran with his claims of service connection for right knee and left shoulder disabilities.  The December 2014 VA examiner could not determine whether the right knee or left shoulder disabilities were due to the in-service jeep accident without resort to speculation but did not explain why.  The examiner only discussed the lack of medical evidence and not the lay statements of continuous symptoms.  Therefore, the opinions are inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the December 2014 VA examiner, or another appropriate examiner, to provide an addendum opinion on the right knee and left shoulder claims.  The examiner should address the following:

a. Is the current right knee disability at least as likely as not consistent with the type of injury one could sustain in the reported in-service jeep accident?

b. Is the current left shoulder disability at least as likely as not consistent with the type of injury one could sustain in the reported in-service jeep accident?

Please consider all lay and medical evidence, including the Veteran's and his wife's statements of continuous pain since service and provide an explanation and supporting rationale for the conclusion.  

If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


